Mb. Chief Justice Del Tobo
delivered the opinion of the Court.
The appellee herein moves to dismiss the appeal on the grounds that the judgment complained of is not appealable and that, even if it were appealable, the appeal was taken after the expiration of the time prescribed by law. The appellant opposed the motion to dismiss.
The judgment appealed from was rendered as a final determination in a suit for injunction to recover possession brought under Acts Nos. 43 of 1913 and 11 of 1917. It is claimed that no appeal lies, because said special laws do not authorize the same. The appellee is not correct. Section 295 of the Code of Civil Procedure is clearly applicable. It provides: “An appeal may be taken to the Supreme Court from a District Court: 1. Prom a final judgment in an action or special proceeding, ...”
Nor is the appellee correct in his second contention. The fact that the judgment is rendered in open court, does not relieve the clerk of the duty to notify the judgment to the aggrieved party, imposed on him by section 2 of the Act of March 9, 1911, to amend sections 92, 123, 227, and 299 of the Code of Civil Procedure (Comp. Stat. of 1911, p. 865). The time for appeal does not begin to run from the date of the rendition of the judgment, but from the date of the filing of a copy of the notice of the judgment with the papers in the case. Thus computing the time, the notice of appeal in this case was timely filed. Act No. 33 of 1915, invoked by *343appellee, is not applicable. It was enacted for the cases which he mentions, and this is not one of such cases.
The motion must be denied.
Mr. Justice Wolf took no part in the decision of this case.